DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   CHRISTINE A. PALMA a/k/a CHRISTINE PALMA and MICHAEL
                          PALMA,
                         Appellants,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D20-2441

                         [December 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE15-
010700.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.